Judgment unanimously affirmed without costs. Memorandum: We reject petitioner’s argument that the repeal of Town Law § 267 (6) abolished respondent’s jurisdiction to initiate a rehearing under that section after the effective date of the repeal. Pursuant to CPLR 4511, we take judicial notice of Pittsford Town Code § 25-1200 (j), which gave respondent jurisdiction to conduct the hearing at issue.
We conclude, however, that respondent’s determination to revoke the special permit to operate a used car lot was not supported by substantial evidence inasmuch as there was no showing that petitioner violated the condition of the permit by displaying more than 10 vehicles for sale.
The building inspector testified at the hearing that petitioner did not offer or display any of the vehicles stored or parked on the premises for sale. As noted by the letter from the Town Attorney to respondent, the condition of the special permit to operate a used car lot is that no more than 10 vehicles be displayed for sale, and the complaints received by the Town involved, not the display of used cars in greater numbers, but the operation of petitioner’s junk yard. If petitioner has violated any statute or ordinance regulating automobile junk yards, respondent’s remedy is pursuant to such statute or ordinance (see, General Municipal Law § 136). (Appeal from Judgment of Supreme Court, Monroe County, Calvaruso, J.—Article 78.) Present—Pine, J. P., Balio, Lawton and Doerr, JJ.